Order entered June 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01763-CV

             CARDIOVASCULAR PROVIDER RESOURCES INC., Appellant

                                                V.

                           CHARLES GOTTLICH M.D., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-08894

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated March 28, 2014, we

notified Sheretta Martin, Official Court Reporter for the 162nd Judicial District Court, that the

reporter’s record was overdue. We directed Ms. Martin to file the record within thirty days. To

date, we have not received any response.

       Accordingly, we ORDER Sheretta Martin to file, within TEN DAYS of the date of this

order, either (1) the reporter’s record; (2) written verification that no hearings were recorded or

no request for the reporter’s record has been made; or (3) written verification that appellant has

not paid or made arrangements to pay for the record.
       We notify appellant that if we receive verification that no request for the record has been

made or that it has not paid for or made arrangements to pay for the record, we may order the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to all parties and to Sheretta Martin, Official Court Reporter for the 162nd Judicial

District Court and to the Honorable Phyllis Lister Brown, Presiding Judge of the 162nd Judicial

District Court.


                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE